The Attorney                    General of Texas
                                       January        29,    1980
MARK WHITE
Attorney General


                   Ross Newby, Executive Director                   Opinion No. m-1    34
                   Texas Commission on Alcoholism
                   Sam Houston State Office Building                Re: Applicability     of      article
                   201 East 14th Street                             4413(29c), V.T.C.S.,     to schools
                   Austin, Texas 78701                              providing classroom instruction for
                                                                    the education of alcohol related
                                                                    traffic offenders (DWI).

                   Dear Mr. Newby:

                          You have asked whether schools providing classroom instruction for
                   the education of alcohol related traffic offenders, i.e., DWI offenders, and
                   charging fees for the instruction, are to be considered commercial driver-
                   training schools under article 4413(29c), V.T.C.S., thereby requiring licensing
                   by the Department of Public Safety, or whether such a school would be
                   governed by section 6c, article 42.13, Code of Criminal Procedure, Chapter
                   654, Acts of the 66th Legislature, 1979.

                         Article   4413(29c), in section l(a), defines “Commercial        driver-training
                   school” as

                                  [Alny enterprise       conducted   by an individual,
                               association,    partnership,   or corporation,   for the
                               education and training of persons, either pram
                               or theoretically,    or both, to operate or drive motor
                               vehicles and charging a consideration or tuition for
                               such services.

                   (Emphasis added).

                        Section 6c, article 42.13, Code Crim. Proc., chapter            654, Acts of the
                   66th Legislature, provides:

                                  If a person convicted of an offense under Article
                               6’7011-1, Revised Civil Statutes of Texas, 1925, as
                               amended, is placed on probation, the court may
                               require, e                                  that the
                               defendant attend an educational program approved by
                               the Texas Commission on Alcoholism, the Texas




                                                 P.    431
Ross Newby     -   Page Two     (~~-134)



            Department    of Public Safety, or the Office of Traffic Safety
            designed to rehabilitate persons who have driven while intoxicated.
            The judge shall waive this requirement, however, if no program is
            operated within 60 miles of the defendant’s residence.

(Emphasis added). Acts 1979, 66th Leg., ch. 654, at 1518.

        By enacting article 4413(29c), it is clear that the legislature intended to provide for
the   licensing by the Department of Public Safety of all commercially operated driver-
training schools and programs within the state, except those specifically exempted under
section 2 of the article.

       Section l(a) of article 4413(29c) describes an affected enterprise as one operating
“for the education and training of persons . . . to operate or drive motor vehicles.”
(Emphasis added). The substance of article 4413(29c) is directed at the licensing of
commercially operated schools and programs designed to train drivers or potential drivers
in the fundamentals of operating motor vehicles.       It is essentially a theory and skills
training course which is contemplated        Program approval is required only from the
Department of Public Safety because of its obvious interest and necessary jurisdiction in
the area of safe driving practices. Such programs do not require review or approval by the
Commission on Alcoholism because it has no direct interest or necessary expertise in the
normal course of driving events.

       Section 6c of article 42.13, Code of Criminal Procedure, as amended by the 66th
Legislature, however, contemplates “an educational program . . . designed to rehabilitate
persons who have driven while intoxicated.”       The participants  in such a program are
presumably experienced drivers holding valid operators licenses and already possessing the
fundamental skills which would be the subject matter of the programs covered by article
4413(29c). Indeed, the curriculum of the program provided for in section 6c must be
designed to “rehabilitate”     persons on probation for the offense of driving while
intoxicated, and such program must be “approved by the Texas Commission on Alcoholism,
the Texas Department of Public Safety, op the Office of Traffic Safety.” (Emphasis
added). Its special purpose, standards, and content are directed at a distinct and separate
goal from the normal skills driving courses, and by allowing for program approval by
alternative agencies, the legislature clearly did not intend that approval should also be
required under a separate statute by the Department of Public Safety.

                                       SUMMARY

            Schools providing classroom instruction for the education of alcohol
            related traffic offenders and charging fees for the instruction
            under section 6c, article 42.13, Code of Criminal Procedure,
            Chapter 654, Acts of the 66th Legislature, 1979, cb not come within
            the definition of commercial driver training schools in article
            4413(29c), V.T.C.S.


                                            m;g
                                                                      h




                                                 Attorney General of Texas



                                            P.    432
Ross Newby    -   Page Three   (~~-134)



JOHN W. FAINTER, JR.
First Assistant Attorney General

TED L. HARTLEY
Executive Assistant Attorney General

Prepared by Bob Gammage
Assistant Attorney General

APPROVED:
OPINION COMMITTEE

C. Robert Heath, Chairman
David B. Brooks
Bob Gammage
Susan Garrison
Ed Garvey
Rick Gilpin




                                          P.   433